DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant's arguments comply with 37 CFR 1.111(c) because they submit a proper terminal disclaim. Furthermore, they amend claims 1,12,19 that include all the allowable subject matters. Thus, this application is in condition for allowance.

Terminal Disclaimer
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,944,050 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 2, 7-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a magnetic tunnel junction stack comprising: “a buffer layer comprising a plurality of sublayers, wherein each sublayer of the plurality of sublayers comprises CoxFevBz, tantalum (Ta), tantalum nitride (TaN), or combinations thereof” in combination of all of the limitations of claim 1. Claims 2 and 7-11 include all of the limitations of claim 1.
Regarding claim 12, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a magnetic tunnel junction stack comprising: “a buffer layer comprising a plurality of sublayers, wherein each sublayer comprises CoxFevBz, tantalum (Ta), tantalum nitride (TaN), or combinations thereof;” in combination of all of the limitations of claim 12. Claims 13 and 15-18 include all of the limitations of claim 12.
Regarding claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a magnetic tunnel junction stack comprising: “the buffer layer comprising a plurality of sublayers, wherein each sublayer comprises CoxFeyBz, tantalum (Ta), tantalum nitride (TaN), or combinations thereof;” in combination of all of the limitations of claim 19. Claim 20 includes all of the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818